Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hyams (attorney) on 06/01/2022.
The application has been amended as follows: 

1.  (Currently Amended)  A method of managing cross-carrier scheduling at a wireless device, comprising:
receiving an indication that a scheduled cell is configured to be scheduled by a scheduling cell; 
receiving downlink control information (DCI) from the scheduling cell; 
associating the DCI and pool index of a CORESET that carries the DCI 
performing cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP based on the DCI and the associated CORESET pool index.  

2.  (Currently Amended)  The method of claim 1, wherein the CORESET pool index comprises an indication of one of the first TRP and the second TRP.

3.  (Currently Amended)  The method of claim 1, wherein associating [[of]] the DCI and the CORESET pool index of the CORESET that carries the DCI 
associating the DCI and the CORESET pool index using information in a field in a payload of the DCI.

4.  (Currently Amended)  The method of claim 3, wherein associating the DCI and the CORESET pool index using the information in the field in the payload of the DCI comprises: 
selecting an indication of the CORESET pool index from a field added to the payload of the DCI.  

5.  (Currently Amended)  The method of claim 3, wherein associating the DCI and the CORESET pool index using the information in the field in the payload of the DCI comprises: 
selecting an indication of the CORESET pool index from a carrier indicator field (CIF) in the DCI.  

6.  (Currently Amended)  The method of claim 5, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each of the first higher layer parameter and the second higher layer parameter being associated with a value of the CORESET pool index.  

7.  (Original)  The method of claim 6, wherein the first higher layer parameter comprises a CORESET pool index of 0, and the second higher layer parameter comprises a CORESET pool index of 1.  

8.  (Currently Amended)  The method of claim 5, wherein performing the cross-carrier scheduling of the data communication operations with the first TRP or the second TRP based on the DCI and the associated CORESET pool index comprises: 
performing the cross-carrier scheduling of the data communication operations with the first TRP or the second TRP in response to selecting the indication of the CORESET pool index.   

9.  (Previously Presented)  The method of claim 1, further comprising receiving a Radio Resource Control (RRC) configuration indicating that the scheduling cell is configured by a Physical Downlink Control Channel (PDCCH)-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.  

10.  (Currently Amended)  The method of claim 9, wherein the associated CORESET pool index comprises a CORESET pool index of the CORESET that carries the DCI 

11.  (Previously Presented)  The method of claim 1, further comprising receiving an RRC configuration indicating that the scheduled cell is configured to perform multi-Physical Downlink Shared Channel (PDSCH)

12.  (Previously Presented)  The method of claim 1, further comprising receiving an RRC configuration indicating that the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs for an active bandwidth part (BWP) of the scheduled cell or is not configured with a CORESET pool index value. 

13.  (Currently Amended)  The method of claim 1, further comprising: 
receiving an RRC configuration indicating that the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell, 
receiving a second DCI from a second scheduling cell; and
associating the second DCI and a second CORESET pool index in response to receiving the second DCI, 
wherein performing the cross-carrier scheduling of the data communication operations with the first TRP or the second TRP based on the DCI and the associated CORESET pool index comprises performing the cross-carrier scheduling of the data communication operations with the first TRP based on the DCI and a first of the two CORESET pool index values and with the second TRP based on the second DCI and a second of the two CORESET pool index values.  

14.  (Previously Presented)  The method of claim 13, wherein a CIF in the DCI from the scheduling cell corresponds to a first value indicating the scheduled cell, and the second DCI from the second scheduling cell includes a second CIF that corresponds to a second value indicating the scheduled cell.  

15.  (Previously Presented)  The method of claim 1, further comprising: 
receiving an RRC configuration indicating that the scheduling cell is configured with two or more CORESET pool index values; and 
performing data communication operations for the scheduled cell according to the two or more CORESET pool index values.     

16.  (Currently Amended)  The method of claim 15, further comprising: 
receiving an RRC configuration indicating that the scheduled cell is not configured with two or more CORESET pool index values; and
performing data communication operations for the scheduled cell independent of a CORESET pool index of a CORESET that carries the DCI 

17.  (Cancelled).  

18.  (Currently Amended)  The method of claim 1, wherein associating the DCI and the CORESET pool index of the CORESET that carries the DCI 
selecting a CORESET pool index of the CORESET that carries the DCI 
the method further comprising performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET that carries the DCI 

19.  (Currently Amended)  The method of claim 18, further comprising: 
receiving an RRC configuration indicating that the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell; and  
selecting the two CORESET pool index values; 
wherein performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET that carries the DCI 

20.  (Currently Amended)  The method of claim 18, further comprising: 
receiving an RRC configuration indicating that the scheduled cell is not configured with two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell; 
wherein performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET that carries the DCI that carries the DCI  for the active bandwidth part BWP of the scheduled cell.   

21.  (Currently Amended)  The method of claim 18, wherein the CORESET pool index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second CORESET pool index value configured for all CORESETs in a second scheduling cell,  
wherein performing cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP based on the DCI and the associated CORESET pool index comprises performing cross-carrier scheduling of communications with the first TRP according to communication link scheduling from the scheduling cell associated with the first CORESET pool index value and with the second TRP according to communication link scheduling from the second scheduling cell 

22.  (Currently Amended)  The method of claim 1, wherein: 
the received DCI schedules the scheduled cell, and
performing cross-carrier scheduling of data communication operations with the first TRP or the second TRP based on the DCI and the associated CORESET pool index comprises performing cross-carrier scheduling of data communication operations with the first TRP or the second TRP in response to receiving the DCI that schedules the scheduled cell.  

23.  (Currently Amended)  An apparatus for wireless communication, comprising:
a first interface configured to: 
obtain a serving cell signal from a scheduled cell; and
obtain downlink control information (DCI) from a scheduling cell; and
a processing system coupled to the first interface and configured to:
obtain an indication from the serving cell signal that the scheduled cell is configured to be scheduled by the scheduling cell; 
associate the DCI and pool index of a CORESET that carries the DCI 
initiate cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP based on the DCI and the associated CORESET pool index.  

24.  (Currently Amended)  The apparatus of claim 23, wherein the CORESET pool index comprises an indication of one of the first TRP and the second TRP.

25.  (Currently Amended)  The apparatus of claim 23, wherein the processing system is further configured to: 
associate the DCI and the CORESET pool index using information in a field in a payload of the DCI.

26.  (Currently Amended)  The apparatus of claim 25, wherein the processing system is further configured to: 
select an indication of the CORESET pool index from a field added to the payload of the DCI.  

27.  (Currently Amended)  The apparatus of claim 25, wherein the processing system is further configured to:
select an indication of the CORESET pool index from a carrier indicator field (CIF) in the DCI.  

28.  (Currently Amended)  The apparatus of claim 27, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each of the first higher layer parameter and the second higher layer parameter being associated with a value of the CORESET pool index.  

Claims 29 and 30 are cancelled.    

31.  (Currently Amended)  A wireless device, comprising: 
a transceiver configured to:
receive a serving cell signal from a scheduled cell; and
receive downlink control information (DCI) from a scheduling cell; 
receive an indication from the serving cell signal that the scheduled cell is configured to be scheduled by the scheduling cell; and
a processing system coupled to the transceiver and configured with processor-executable instructions to:
associate the DCI and pool index of a CORESET that carries the DCI 
initiate cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP based on the DCI and the associated CORESET pool index.  

32.  (Currently Amended)  The wireless device of claim 31, wherein the CORESET pool index comprises an indication of one of the first TRP and the second TRP.

33.  (Currently Amended)  The wireless device of claim 31, wherein the processing system is further configured with processor-executable instructions to associate the DCI and the CORESET pool index using information in a field in a payload of the DCI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472